 

 

30.2021-01 186080-CU-PO CJC“ ROA Fe“ DAVID #. YAMASHRT, Clete the Court By HE CRAP Beh ly clerk

PLO-PI-001

ATTORNEY OR PARTY WITH A te Bar number, and a

Node N. Tran (216014) | TTORNEY (Name, State Bar number, and atidress). FOR COURT USE ONLY
KOHAN & BABLOVE, LLP
1101 Dove Street Suite 220
Newport Beach, CA 92660

 

TELEPHONE NO: 949-535-1341 FAX NO. (Optional; 949-535-1449 -
E-MAIL ADDRESS (Optiona): jtran@kbtriallawyers.com
ATTORNEY FOR (Name): Plaintiff DOREEN VOUGA-WILSON

SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
STREET ADDRESS: 700 Civic Center Drive West
MAILING ADDRESS:
city AND zip. cove: Santa Ana, CA 92701
BRANCH NAME: Central
PLAINTIFF: Doreen Vouga-Wilson
DEFENDANT: Target Corporation; and

lc] DOES 1 TO 5

COMPLAINT—Personal Injury, Property Damage, Wrongful Death CASE NUMBER:

(_}] AMENDED (Number): 30-2021-01189250-CU-PO-CJC
Type (check all that apply):

[_] MOTOR VEHICLE [x] OTHER (specify):

[__] Property Damage [__]} Wrongful Death
[x] Personalinjury [__] Other Damages (specify):

Jurisdiction (check ail that apply):
L__] ACTION IS A LIMITED CIVIL CASE
Amount demanded does not exceed $10,000
exceeds $10,000, but does not exceed $25,000
x_| ACTION IS AN UNLIMITED CIVIL CASE (exceeds $26,000)
ACTION IS RECLASSIFIED by this amended complaint Assigned For All Purposes:

[__] from limited to unlimited
(__] from unlimited to limited Judge Nancy E. Zeltzer

1. Plaintiff (name or names): Doreen Vouga-Wilson
alleges causes of action against defendant (name or names):
Target Corporation; and Does 1-5
This pleading, including attachments and exhibits, consists of the following number of pages: 5
3. Each plaintiff named above is a competent adult
a. [_] except plaintiff (name):
(1) (__] a corporation qualified to do business in California
(2) [_] an unincorporated entity (describe):
(3) [-_} a public entity (describe):
(4)(_] aminor [(_] an adult
(a) [__]} for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
(b) [__] other (specify):
(5) __] other (specify): ,
b. [_] except plaintiff (name): /
(1) (_] a corporation qualified te do business in California
(2) _] an unincorporated entity (describe):
(3) [_] a public entity (describe):
(4)[C[_] aminor [_] anadult
(a) [__] for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
(b) (__] other (specify):
(5) [__] other (specify):
[__] Information about additional plaintiffs who are not competent adults is shown in Attachment 3.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

N

 

Page 1of3
Form Approved tor Optional Use COMPLAINT—Personal Injury, Property Code of Civil Procedure, § 425.12
Judicial Council of Califoma www. Courts. ca.gov

PLO-PI-001 [Rev. January 1, 2007) Damage, Wrongful Death

 

 
 

 

Case 8:21-cv-01491 Document 1-2 Filed 09/10/21. Page 2 0f 16 Page ID #:11

 

 

 

 

 

 

 

. PLD-PI-001
SHORT TITLE: CASE NUMBER: ,
Vouga-Wilson v. Target Corporation, et al. 30-2021-01189250-CU-PO-CjC
4. [_] Plaintiff (name):
is doing business under the fictitious name (specify):
and has complied with the fictitious business name laws.
5. Each defendant named above is a natural person
a. [2] except defendant (name): Target Corporation c. [__] except defendant (name):
(1) [__] a business organization, form unknown (1) [-_] a business organization, form unknown
(2) [3<] a corporation (2) [_~] a corporation
(3) (_] an unincorporated entity (describe): (3) [[_] an unincorporated entity (describe):
(4) [[__] a public entity (cescribe): (4) [] a public entity (describe):
(5) [__] other (specify): (5) [__] other (specify):
b. [[_] except defendant (name): d. [_] except defendant (name):
(1){_] a business organization, form unknown (1) [] a business organization, form unknown
(2) [_] a corporation (2) [__] a corporation
(3) [_] an unincorporated entity (describe): (3) [__] an unincorporated entity (describe): -:
(4) (_] a public entity (describe): (4) (_] a public entity (describe):
(5) [(_] other (specify): (5) (__] other (specify):
[__] Information about additional defendants who are not natural persons is contained in Attachment 5.
6. The true names of defendants sued as Does are unknown to plaintiff.
a. [x] Doe defendants (specify Doe numbers): 1-3 were the agents or employees of other
named defendants and acted within the scope of that agency or employment.
b. [x] Doe defendants (specify Doe numbers): 4-5 are persons whose capacities are unknown to
_ plaintiff.

7. [— _]Defendants who are joined under Code of Civil Procedure section 382 are (names):

8. This court is the proper court because

. [-_] atleast one defendant now resides in its jurisdictional area.

. [J the principal place of business of a defendant corporation or unincorporated association is in its jurisdictional area.
Cx] injury to person or damage to personal property occurred in its jurisdictional area.

. [__] other (specify):

aogca

9. [__] Plaintiffis required to comply with a claims statute, and
a. [-_] has complied with applicable claims statutes, or
b. [_] is excused from complying because (specify):

 

PLD-PI-001 [Rev. January 1, 2007] COMPLAINT—Personal Injury, Property Page 2013
Damage, Wrongful Death

 

 
 

 

Case 8:21-cv-01491 Document 1-2 Filed 09/10/21 Page 30f16 Page ID #:12

PLD-PI-001

 

SHORT TITLE: CASE NUMBER:
Vouga-Wilson v. Target Corporation, et al. 30-2021-01189250-CU-PO-CJC

 

 

 

 

10. The following causes of action are attached and the statements above apply to each (each complaint must have one or more
causes of action attached):

. [J Motor Vehicle

. [3<] General Negligence

. [_) Intentional Tort

. [_] Products Liability

. [¢] Premises Liability
[__] Other (specify):

~~ oO Qaoag ww

11. Plaintff has suffered

a. [x] wage loss

b. [__] loss of use of property

c. [(<] hospital and medical expenses
d. [¢] general damage

e. [__] property damage

f. [3] loss of eaming capacity

g. [__] other damage (specify):

12.[”_] The damages claimed for wrongful death and the relationships of plaintiff to the deceased are
a. [(_] listed in Attachment 12.
b. [__] as follows:

43. The relief sought in this complaint is within the jurisdiction of this court.

14. Plaintiff prays for judgment for costs of suit; for such relief as is fair, just, and equitable; and for
a. (1) [3c] compensatory damages
(2) [_] punitive damages
The amount of damages is (in cases for personal injury or wrongful death, you must check (1)):
(1) [8] according to proof .
(2) (_] in the amount of: $
15. {—_] The paragraphs of this complaint alleged on information and belief are as follows (specify paragraph numbers):

Date: March 12, 2021

 

 

 

Jade N. Tran
(TYPE OR PRINT NAME) “(SIGNATURE BF PLAINTIFF OR ATTORNEY)
PLD-PI-001 (Rev, January 1, 2007] COMPLAINT—Personal Injury, Property Y Page 3of3

Damage, Wrongful Death

 

 
 

 

Case 8:21-cv-01491 Document1-2 Filed 09/10/21 Page 4of16 Page ID #:13

PLD-PI-001(4)

 

 

 

 

 

 

SHORT TITLE: CASE NIIMAER

Vouga-Wilson v. Target Corporation, et al. 30-2021-01189250-CU-PO-CjC

ONE — CAUSE OF ACTION—Premises Liability Page 4
number ——_____

ATTACHMENT TO [3<] Complaint [T7] Cross-Complaint
(Use a soparate cause of action form for oach cause of action.)
Prem.L-1.(name): Target Corporation

 

alleges the acts of defendants were the legal (proximate) cause of damages to plaintiff.
On (date): March 20, 2019 plaintiff was injured on the following premises in the following
fashion (description of premises and circumstances of injury):

Doreen Vouga-Wilson was a patron of Target store T0336 located at 3750 Barranca Pkwy, Irvine, CA 92606 when she
tripped and fell over a partially unloaded pallet left unattended and protruding into the end of.an aisle.

Prem.t-2. [x] Count One—Negligence The defendants who negligently owned, maintained, managed and
operated the described premises were (names):

Target Corporation

[__] Does : to

Prem.L-3. [(<x<_] Count Two—Willful Failure to Warn [Civil Code section 846] The defendant owners who willfully
, or maliciously failed to guard or warn against a dangerous condition, use, structure, or activity were
(names):

Target Corporation

[__] Does to
Plaintiff, a recreational user, was [~] aninvited guest [[_] a paying guest.

Prem.L-4. [__] Count Three—Dangerous Condition of Public Property The defendants who owned public property
on which a dangerous condition existed were (names):

[|Oces | to

a. [[__] The defendant public entity had [__] actual [[_] constructive notice of the existence of the
dangerous condition in sufficient time prior to the injury to have corrected it.

b. [__] The condition was created by employees of the defendant public entity.

Prem.L-5.a. [X] Allegations about Other Defendants The defendants who were the agents and employees of the other
defendants and acted within the scope of the agency were (names):

[x]Does 1 to 3

b. [__] The defendants who are liable to plaintiffs for other reasons and the reasons for their liability are
[__] described in attachment Prem.L-5.b [—_] as follows (names):

 

Page 1of1
Jadiiah Councl ofaltomie PLD- CAUSE OF ACTION—Premises Liability Code of Cri Procedure, § 425.12

P001(4) [Rev. January 1, 2007]

 

 
 

Case 8:21-cv-01491 Document 1-2 Filed 09/10/21 Page5of16 Page ID #14

PLD-PI-001(2)

 

 

 

30-2021-01189250-CU-PO-CjC

 

 

 

 

SHORT TITLE: CASF NUIMAFR
Doreen Vouga-Wilson v. Target Corporation, et al.
Two CAUSE OF ACTION—General Negligence
(number)

ATTACHMENT TO [-x_] Compiaint [[_] Cross-Complaint
(Use a separate cause of action form for each cause of action.)

GN-1. Plaintiff (name): Doreen Vouga-Wilson
alleges that defendant (name):

[x] Does 4 to 5

Page 5

was the legal (proximate) cause of damages to plaintiff. By the following acts or omissions to act, defendant

negligently caused the damage to plaintiff
on (date): March 20, 2019

at (place): Target store T0336 located at 3750 Barranca Pkwy, Irvine, CA 92606

(description of reasons for liability):

Does 4-5 were third party vendors who were responsible for unloading a pallet of merchandise at the Target store. The
pallet was left unattended and protruding into the walking path at the end of an aisle, causing Plaintiff Doreen Vouga-Wilson

to trip and fall, sustaining injuries.

 

. : Page 1of1
Form Approved for Optional Use CAUSE OF ACTION—General Negligence ote i ic courts ca oor

PLD-P1001(2) (Rew. January 1, 2007)

 

 
 

 

Case 8:21-cv-01491 Document1-2 Filed 09/10/21 Page 6of16 Page ID #:15

SUPERIOR COURT OF CALIFORNIA
COUNTY OF ORANGE

ALTERNATIVE DISPUTE RESOLUTION (ADR)
INFORMATION PACKAGE

NOTICE TO PLAINTIFF(S) AND/OR CROSS-COMPLAINANT(S):

Rule 3.221(c) of the California Rules of Court requires you to serve a copy of the
ADR Information Package along with the complaint and/or cross-complaint.

California Rules of Court — Rule 3.221
Information about Alternative Dispute Resolution (ADR)

(a) Each court shall make available to the plaintiff, at the time of filing of the complaint,
an ADR Information Package that includes, at a minimum, all of the following:

 

(1) General information about the potential advantages and disadvantages of ADR

and descriptions of the principal ADR processes.

(2) Information about the ADR programs available in that court, including citations to
any applicable local court rules and directions for contacting any court _ staff

responsible for providing parties with assistance regarding ADR.

(3) Information about the availability of local dispute resolution programs funded

under the Dispute Resolutions Program Act (DRPA), in counties _ that
participating in the DRPA. This information may take the form of a list of
applicable programs or directions for contacting the county’s DRPA coordinator.

(4) An ADR stipulation form that parties may use to stipulate to the use of an ADR

process.

(b) A court may make the ADR Information Package available on its website as longas
paper copies are also made available in the clerk’s office.

(c) The plaintiff must serve a copy of the ADR Information Package on each defendant
along with the complaint. Cross-complainants must serve a copy of the ADR

Information Package on any new parties to the action along with the cross-complaint.

L1200 Rev. Dec. 2019 Page 1 of 4

 
Case 8:21-cv-01491 Document 1-2 Filed 09/10/21 Page 7of16 Page ID #:16

SUPERIOR COURT OF CALIFORNIA
COUNTY OF ORANGE

ADR Information

Introduction.

Most civil disputes are resolved without filing a lawsuit, and most civil lawsuits are resolved without a trial.
The courts and others offer a variety of Alternative Dispute Resolution (ADR) processes to help people
resolve disputes without a trial. ADR is usually less formal, less expensive, and less time-consuming than
a trial. ADR can also give people more opportunity to determine when and how their dispute will be
resolved. .

BENEFITS OF ADR.

Using ADR may have a variety of benefits, depending on the type of ADR process used and the
circumstances of the particular case. Some potential benefits of ADR are summarized below.

Save Time. A dispute often can be settled or decided much sooner with ADR; often in a matter of
months, even weeks, while bringing a lawsuit to trial can take a year or more.

Save Money. When cases are resolved earlier through ADR, the parties may save some of.the money
they would have spent on attorney fees, court costs, experts' fees, and other litigation expenses.

Increase Control Over the Process and the Outcome. In ADR, parties typically play a greater role in
shaping both the process and its outcome. In most ADR processes, parties have more opportunity to tell
their side of the story than they do at trial. Some ADR processes, such as mediation, allow the parties to
fashion creative resolutions that are not available in a trial. Other ADR processes, such as arbitration,
allow the parties to choose an expert in a particular field to decide the dispute.

Preserve Relationships. ADR can be a less adversarial and hostile way to resolve a dispute. For
example, an experienced mediator can help the parties effectively communicate their needs and point of
view to the other side. This can be an important advantage where the parties have a relationship to
preserve.

Increase Satisfaction. In a trial, there is typically a winner and a loser. The loser is not likely to be -
happy, and even the winner may not be completely satisfied with the outcome. ADR can help the parties
find win-win solutions and achieve their real goals. This, along with all of ADR's other potential
advantages, may increase the parties' overall satisfaction with both the dispute resolution process and the
outcome.

Improve Attorney-Client Relationships. Attorneys may also benefit from ADR by being seen as problem-
solvers rather than combatants. Quick, cost-effective, and satisfying resolutions are likely to produce
happier clients and thus generate repeat business from clients and referrals of their friends and associates.

DISADVANTAGES OF ADR.
ADR may not be suitable for every dispute.
Loss of protections. If ADR is binding, the parties normally give up most court protections, including a

decision by a judge or jury under formal rules of evidence and procedure, and review for legal error by an
appellate court.

L1200 Rev. Dec. 2019 Page 2 of 4
Case 8:21-cv-01491 Document 1-2 Filed 09/10/21 Page 8o0f16 Page ID #:17

Less discovery. There generally is less opportunity to find out about the other side’s case with ADR
than with litigation. ADR may not be effective if it takes place before the parties have sufficient
information to resolve the dispute.

Additional costs. The neutral may charge a fee for his or her services. If a dispute is not resolved
through ADR, the parties may have to put time and money into both ADR and a lawsuit.

Effect of delays if the dispute is not resolved. Lawsuits must be brought within specified periods of
time, known as statues of limitation. Parties must be careful not to let a statute of limitations run out while
a dispute is in an ADR process.

TYPES OF ADR IN CIVIL CASES.

The most commonly used ADR processes are arbitration, mediation, neutral evaluation and settlement
conferences.

Arbitration. In arbitration, a neutral person called an "arbitrator" hears arguments and evidence from
each side and then decides the outcome of the dispute. Arbitration is less formal than a trial, and the rules
of evidence are often relaxed. Arbitration may be either "binding" or "nonbinding." Binding arbitration
means that the parties waive their right to a trial and agree to accept the arbitrator's decision as final.
Generally, there is no right to appeal an arbitrator's decision. Nonbinding arbitration means that the
parties are free to request a trial if they do not accept the arbitrator's decision.

Cases for Which Arbitration May Be Appropriate. Arbitration is best for cases where the parties
want another person to decide the outcome of their dispute for them but would like to avoid the
formality, time, and expense of a trial. It may also be appropriate for complex matters where the
parties want a decision-maker who has training or experience in the subject matter of the dispute.

Cases for Which Arbitration May Not Be Appropriate. If parties want to retain control over how
their dispute is resolved, arbitration, particularly binding arbitration, is not appropriate. In binding
arbitration, the parties generally cannot appeal the arbitrator's award, even if it is not supported by the
evidence or the law. Even in nonbinding arbitration, if a party requests a trial and does not receive a
more favorable result at trial than in arbitration, there may be penalties.

Mediation. In mediation, an impartial person called a "mediator" helps the parties try to reach a mutually
acceptable resolution of the dispute. The mediator does not decide the dispute but helps the parties
communicate so they can try to settle the dispute themselves. Mediation leaves control of the outcome
with the parties.

Cases for Which Mediation May Be Appropriate. Mediation may be particularly useful when
parties have a relationship they want to preserve. So when family members, neighbors, or business
partners have a dispute, mediation may be the ADR process to use. Mediation is also effective when
emotions are getting in the way of resolution. An effective mediator can hear the parties out and help
them communicate with each other in an effective and nondestructive manner.

Cases for Which Mediation May Not Be Appropriate. Mediation may not be effective if one of the
parties is unwilling to cooperate or compromise. Mediation also may not be effective if one of the
parties has a significant advantage in power over the other. Therefore, it may not be a good choice if
the parties have a history of abuse or victimization.

Neutral Evaluation. In neutral evaluation, each party gets a chance to present the case to a neutral
person called an "evaluator." The evaluator then gives an opinion on the strengths and weaknesses of
each party's evidence and arguments and about how the dispute could be resolved. The evaluator is

L1200 Rev. Dec, 2019 Page 3 of 4
 

 

Case 8:21-cv-01491 Document1-2 Filed 09/10/21 Page 9of16 Page ID #:18

often an expert in the subject matter of the dispute. Although the evaluator's opinion is not binding, the
parties typically use it as a basis for trying to negotiate a resolution of the dispute.

Cases for Which Neutral Evaluation May Be Appropriate. Neutral evaluation may be most
appropriate in cases in which there are technical issues that require special expertise to resolve or
the only significant issue in the case is the amount of damages.

Cases for Which Neutral Evaluation May Not Be Appropriate. Neutral evaluation may not be
appropriate when there are significant personal or emotional barriers to resolving the dispute.

Settlement Conferences. Settlement conferences may be either mandatory or voluntary. In both types
of settlement conferences, the parties and their attorneys meet with a judge or a neutral person called a
“settlement officer" to discuss possible settlement of their dispute. The judge or settlement officer does
not make a decision in the case but assists the parties in evaluating the strengths and weaknesses of the
case and in negotiating a settlement. Settlement conferences are appropriate in any case where
settlement is an option. Mandatory settlement conferences are often held close to the date a case is set
for trial.

ADDITIONAL INFORMATION.

In addition to mediation, arbitration, neutral evaluation, and settlement conferences, there are other types
of ADR, including conciliation, fact finding, mini-trials, and summary jury trials. Sometimes parties will try
a combination of ADR types. The important thing is to try to find the type or types of ADR that are most
likely to resolve your dispute.

.

To locate a dispute resolution program or neutral in your community:

e Contact the California Department of Consumer Affairs, Consumer Information Center, toll free, at
1-800-852-5210

e Contact the Orange County Bar Association at (949) 440-6700
Look inthe telephone directories under “Arbitrators” or “Mediators”

Low cost mediation services are provided under the Orange County Dispute Resolution Program Act
(DRPA). For information regarding DRPA, contact:

° OC Human Relations (714) 480-6575, mediator@ochumanrelations.org
e Waymakers (949) 250-4058

For information on the Superior Court of California, County of Orange court ordered arbitration program,
refer to Local Rule 360.

The Orange County Superior Court offers programs for Civil Mediation and Early Neutral Evaluation
(ENE). For the Civil Mediation program, mediators on the Court’s panel have agreed to accept a fee of

$300 for up to the first two hours of a mediation session. For the ENE program, members of the Court’s
panel have agreed to accept a fee of $300 for up to three hours of an ENE session. Additional
information on the Orange County Superior Court Civil Mediation and Early Neutral Evaluation (ENE)
programs is available on the Court’s website at www.occourts.org.

L1200 Rev. Dec. 2019 Page 4 of 4

 

 
 

Case 8:21-cv-01491 Document 1-2 Filed 09/10/21 Page 10o0f16 Page ID #:19

 

ATTORNEY OR PARTY WITHOUT ATTORNEY: = STATE BAR NO.: FOR COURT USE ONLY
NAME:

FIRM NAME:
STREET ADDRESS: For your protection
CITY: STATE: ZIP CODE: and privacy, please
TELEPHONE NO.: FAX NO.: press the Clear This

E-MAIL A :
DDRESS Form button after you

 

ATTORNEY FOR (name): ie .
are done printing this

SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE form.

JUSTICE CENTER: oe

O Central - 700 Civic Center Dr. West, Santa Ana, CA 92701-4045

O Civil Complex Center + 751 W. Santa Ana Blvd., Santa Aua, CA 92701-4512

O Harbor — Newport Beach Facility — 4601 Jamboree Rd., Newport Beach, CA 92660-2595
O North - 1275 N. Berkeley Ave., P.O. Box 5000, Fullerton, CA 92838-0500

O West - 8141 13% Street, Westminster, CA 92683-4593

 

PLAINTIFF/PETITIONER:

DEFENDANT/RESPONDENT:

 

 

ALTERNATIVE DISPUTE RESOLUTION (ADR) STIPULATION CASE NUMBER:

 

 

 

 

Plaintiff(s)/Petitioner(s),

 

 

 

 

and defendant(s)/respondent(s),

 

agree to the following dispute resolution process:
(] Mediation
C) Arbitration (must specify code)
[-] Under section 1141.11 of the Code of Civil Procedure
[J Under section 1280 of the Code of Civil Procedure
{_]Neutral Case Evaluation

The ADR process must be completed no later than 90 days after the date of this Stipulation or the date the case
was referred, whichever is sooner.

(_]I have an Order on Court Fee Waiver (PW- 003) on file, and the selected ADR Neutral(s) are eligible to
provide pro bono services.

[_] The ADR Neutral Selection and Party List is attached to this Stipulation.

We understand that there may be a charge for services provided by neutrals. We understand that participating in
an ADR process does not extend the time periods specified in California Rules of Court, rule 3.720 et seq.

Date:

 

(SIGNATURE OF PLAINTIFF OR ATTORNEY) (SIGNATURE OF PLAINTIFF OR ATTORNEY)

Date:

 

(SIGNATURE OF DEFENDANT OR ATTORNEY) (SIGNATURE OF DEFENDANT OR ATTORNEY)

 

ALTERNATIVE DISPUTE RESOLUTION (ADR) STIPULATION .-

Approved for Optional Use Califomia Rules of Court, rule 3.221
L1270 (Rev. March 2019)

 
Cy

Kohan&Bablove.te

ATTORNCYTSE

TRIAL

C

oO co ~~ DH

10
11
12
13
14
15
16
17
18
19
20

21 ||

22
23
24
25
26
27
28

foie Ment drZantdled FAG 20
30-2021-011 8450. dari 6Y ope ou QYdR 2 URAGE dob Of2b6 1 RageuIDHi

250-CU-PO-CJC - ROA # 9 - DAVID H. YAMASAKI, Clerk of the Court By Brenda Sanchez, Deputy Clerk.

Nicholas P. Kohan (State Bar No. 257134)
nkohan@kbtriallawyers.com

Jade N. Tran (State Bar No. 216014)
jtran@kbtriallawyers.com

KOHAN & BABLOVE, LLP

1101 Dove Street, Suite 220

Newport Beach, CA 92626

Phone: 949-535-1341

Fax: 949-535-1449

Attorneys for Plaintiff, DOREEN VOUGA-WILSON

SUPERIOR COURT OF THE STATE OF CALIFORNIA
COUNTY OF ORANGE - CENTTRAL JUSTICE CENTER

DOREEN VOUGA-WILSON, Case No. 30-2021-01189250-CU-PO-CJC
(Honorable Nancy E. Zeltzer, Dept. C34]
Plaintiff,
NOTICE OF POSTING JURY FEES
Vv.
Action Filed: March 12, 2021
TARGET CORPORATION and DOES 1 Trial Date: TBD
through 5,
Defendants.

 

 

TO ALL PARTIES AND THEIR RESPECTIVE COUNSEL OF RECORD:
Pursuant to California Code of Civil Procedure section 631(b). Plaintiff DOREEN
VOUGA-WILSON, individually by and through her attorney of record KOHAN & BABLOVE
LLP, hereby tender the statutory fees for the first day’s deposit for trial by jury.
HII
Ml
HI

l

NOTICE OF POSTING TIIRV FRR

 

 

 

 
 

 

Cy

Kohan&Bablove.r

TRIAL AFTOaNC WS

oO © ~YT DH

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

DATED: June 10, 2021

Cihse 8:21-cv-01491 Document 1-2 Filed 09/10/21 Page 12of16 Page ID#:21

KOHAN & BABLOVE, LLP

 

By:

 

NICHOLAS P. KOHAN
JADE N. TRAN
Attorneys for Plaintiff, DOREEN VOUGA-WILSON’

2

 

NOTICE OF POSTING JURY FEES

 

 

 
 

 

Case 8:21-cv-01491 Document 1-2 Filed 09/10/21 Page 13o0f16 Page ID #:22

 

 

 

SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE FOR COURT USE ONLY
STREET ADDRESS: 700 W. Civic Center ORIVE F | L E D
MAILING ADDRESS: 700 W. Civic Center Orive $ f COURT OF CALE:
CITY AND ZIP CODE: Santa Ana 92701 COUNTY OF ORANGE
BRANCH NAME: Central Justice Center
PLANTIFF: Doreen Vouga-Wilson

rE - Apr 14, 2021
DEFENDANT: Target Corporation Clarke the Court

 

Short. Title: VOUGA-WILSON YS. TARGET CORPORATION

Sy: Beverly Eschberger, Deputy

 

 

CASE NUMBER:
NOTICE OF HEARING 30-2021-01189250-CU-PO-CJC
CASE MANAGEMENT CONFERENCE

 

 

 

Please take notice that a(n), Case Management Conference has been scheduled for hearing
on 10/18/2021 at 09:00:00 AM in Department C34 of this court, located at Central Justice
Center..

Plaintiff(s)/Petitioner(s) to provide notice to all defendant(s)/respondent(s). Parties who file pleadings

that add riew parties to the preceeding must provide notice of the Case Management Conference to the

newly added parties.

IMPORTANT: Prior to your hearing date, please check the Court's website for the most current instructions
regarding how to appear for your hcaring-and access. services that are.available to answer your questions.
Civil Matters - bttps:werw.oceourts .ore/media-relations/eiva hont

Probate/Menta! Health - bttps/Avww.occourts.org/media-re la tions/probate-mental-health-html

EMPORTANTE: Antes de la fecha de su‘audiencia, visite el sitio web de la Corte para’saber cuales son las
instrucciones mids actuales para participar en la audiencia y tency acceso a los servicios disponibles para.
responder a sus preguntas.

Casos Civiles - hitps//Avww.occourts -ore/nedia-relations/civil. html,

Casos de Probate y Salud Mental - https /Avww.occourlts orgfnedia-relaiious/probate-mental-healih. hom!

QUAN TRONG: Truce ngay phién toa clia. quy-vi, vui long kiém tva trang mang cia ta an dé biét nhime
huong, dain mol nhat vé cach ra hau phién téa cda quy vi va tiép can nhimng dich. vu hién c6 dé gidl dap nhiing
thic mic cia quy Vi.

Van Dé Dn Su - httys/www-.occourts. org/media-relations/civil.huml .
Tha Tuc Di Chic/Sire. Khée Tint Than ~ hftps/Avww.occourts.ot media-relations/probate-mental-health html

 

 

A Cadinnerque

Clerk of the Court, By: , Deputy

 

 

NOTICE OF HEARING ~ Page: 1

274.554507. 2 of 3

 

 
 

Case 8:21-cv-01491 Document 1-2 Filed 09/10/21 Page 14o0f16 Page ID #:23

 

SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE

Central Justice Center
700 W. Civic Center DRIVE
Santa Ana 92701

 

SHORT TITLE: VOUGA-WILSON VS. TARGET CORPORATION

 

CLERK'S CERTIFICATE OF SERVI CASE NUMBER:
CE BY MAIL 30-2021-01189250-CU-PO-CJC

 

 

 

| certify that | am not a party to this cause. | certify that a true copy of the above Notice of Hearing has been
placed for collection and mailing so as to cause it-to be-mailed.in a sealed envelope with postage fully prepaid
pursuant to standard court practices and addressed as indicated below. The certification occurred at Santa Ana,
California, on 04/14/2021. Following standard court practice the mailing will occur‘at Sacramento, California on

04/15/2021.

Ry Eaciniasrqyu
Clerk of the Court, by: , Deputy

KOHAN & BABLOVE LLP
1101 DOVE STREET # 220
NEWPORT BEACH, CA 92660

CLERK'S CERTIFICATE OF SERVICE BY MAIL . Page: 2

V3 1013a (June 2004) Code of Civil Procedure , § CCP101XHa}

274.554507. 3 of 3
 

 

rena DUPRE +O] ASAIO Hi 1 Ur U 1 Im; !
30-20212011BO2SO.CUPOLCIE: ROARS DAVID H-VAMAGARD Clerk oF the Cour By Jessica Care Deptiyempeo
ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Barnumber, and address):
Jade N. Tran (216014) FOR COURT USE ONLY
KOHAN & BABLOVE, LLP
1101 Dove Street Suite 220, Newport Beach, CA 92660

 

TELEPHONE NO... 949-535-1341 FAX NO, (Optional): 949-535-1449
ATTORNEY FOR (Name): Plaintiff Doreen Vouga-Wilson

SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
STREET ADDRESS: 700 Civic Center Drive West
MAILING ADDRESS:
city AND ZP CODE: Santa Ana, CA 92701
BRANCH NAME: Central

 

 

 

 

 

 

 

CASE NAME:
Doreen Vouga-Wilson v. Target Corporation, and Does 1-5
CIVIL CASE COVER SHEET Complex Case Designation CASE NUMBER:
Lx] Uniimited C_] Limited C_] Counter C_] Joinder 30-2021-0118925 0-CU-PO-C)C
(Amount (Amount .
. Filed with first appearance by defendant [jopce.
demanded demanded
exceeds $25,000) $25,000) ‘s (Cal. Rules of Court, rule 3.402) peer. Judge Nancy E. Zeltzer

 

 

items 1-6 below must be completed (see instructions on page 2).
1. Check one box below for the case type that best describes this case:

 

Auto Tort Contract Provisionally Complex Civil Litigation
[-_] Auto (22) [__] Breach of contract/warranty (06) (Cal. Rules of Court, rules 3.400-3.403)
[_] Uninsured motorist (46) [__] Rule 3.740 collections (09) [-_] AntitrusyTrade regulation (03)
Other PUPDIWD (Personal Injury/Property = [—_] Other collections (09) [__] Construction defect (10)
Damage/Wrongful Death) Tort [_] Insurance coverage (18) [__] Mass tort (40) ,

(__] Asbestos (04) [7] other contract (37) [__] Securities litigation (28)

[__] Product liability (24)

Real Property [__] EnvironmentavToxic tort (30)
(_] Medical malpractice (45)

(7) Eminent domain/inverse [___] Insurance coverage claims arising from the
above listed provisionally complex case

 

 

[3c] Other PIPDAWD (23) condemnation (14) types (41)
Non-PUPD/WD (Other) Tort [-__] Wrongful eviction (33) Enforcement of Judgment

. [_] Business tort/unfair business practice (07) [___] Other real property (26) [J] Enforcement of judgment (20)
C Civil rights (08) Unlawful Detainer Miscellaneous Civil Complaint
(__] Defamation (13) (7) Commercial (31) [_] RICO (27)
C_] Fraud (16) [_] Residentiat (32) [[—] Other complaint (not specified above) (42)
C_] Intetiectuat property (19) [__} Drugs (38) Miscellaneous Civil Petition
[___] Professional negligence (25) Judicial Review Partnership and ' 21
[(_] Other non-PUPD/WD tort (35) [__] Asset forfeiture (05) L_] Partnership and corporate governance (21)
Employment [_] Petition re: arbitration award (11) | [__] Other petition (not specified above) (43)
[__] Wrongfu! termination (36) [[_] writ of mandate (02)
[__] Other employment (15) [C7] Other judicial review (39)

 

N

This case [__] is [x ]isnot complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the

factors requiring exceptional judicial management: .

a. [__] Large number of separately represented parties d. [-_] Large number of witnesses

b. [__] Extensive motion practice raising difficult or novel e. [—_] Coordination with related actions pending in one or more

issues that will be time-consuming to resolve courts in other counties, states, or countries, or in a federal

c. [__] Substantial amount of documentary evidence court

f. [—_} Substantial postjudgment judicial supervision

3. Remedies sought (check all that apply):a. [3] monetary b. [__] nonmonetary; doclaratory or injunctive relief c. [__] punitive

4. Number of causes of action (specify): TWO

5. Thiscase (__] is [x ]isnot acilass action suit.

6. if there are any known related cases, file and serve a notice of related case. (You may use forfn CM-019)

Date: March 12, 2021

Jade N. Tran > -
(TYPE OR PRINT NAME) SIGNATURB/OF PARTY OR ATTORNEY FOR PARTY)
~ NOTICE a”

* Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
under the Probate Code, Family Code, or Walfare and Institutions Coda). (Cal. Rules of Court, rule 3.220.) Failure to file may result
in sanctions.

« Filo this cover sheet in addition to any cover shoot required by local court rule.

- If this cace is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
other parties to the action or proceeding.

* Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.

 

 

 

 

 

 

Page 1 of 2
Form Adopted for Mandatory Use . Court 30, 3.220, 3.400-3,403, 3.740;
Judicial Counc of Caltamia CIVIL CASE COVER SHEET can ici, Standerds of Judial Adminisuation, i 3.16

CM-010 [Rev. Juty 1, 2007] www.courts.ca.gov

 

 
 

Case 8:21-cv-01491 Document 1-2 Filed 09/10/21 Page 16o0f16 Page ID #:25

INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET CM-010
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money owed
in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in which
property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex. CASE TYPES AND EXAMPLES

Auto Tort Contract Provisionally Complex Civil Litigation (Cal.

 

Auto (22)}-Personal Injury/Property
Oamage/Wrongful Death
Uninsured Motorist (46) (if the
case involves an uninsured
motorist claim subject to
arbitration, check this item
instead of Auto)
Othor PUPD/WD (Personal Injury!
Property Damage/Wrongful Death)
Tort
Asbestos (04)
Asbestos Property Damage
Asbestos Personal Injury/
Wrongful Death
Product Liability (nof'asbestos or
toxic/environmental) (24)
Medical Malpractice (45)
Medical Malpractice-
Physicians & Surgeons
Other Professional Health Care
Malpractice
Other PI/PD/WD (23)
Premises Liability (e.g., slip
and fall)
Intentional Bodily Injury/PDAVD
(e.g., assault, vandalism)
Intentional Infliction of
Emotional Distress
Negligent infliction of
Emotional Distress
Other PI/POMWD
Non-PUPDIWD (Other) Tort
Business Tort/Unfair Business
Practice (07)

Civil Rights (e.g., discrimination,
false arrest) (not civil
harassment) (08)

Defamation (e.g., slander, libel)

(13)

Fraud (16)

Intellectual Property (49)

Professional Negligence (25)

Legal Malpractice
Other Professional Malpractice
(not medical or legal)
Other Non-PI/PD/WD Tort (35)
Employment
Wrongful Termination (36)
Other Employment (15)

CM-010 fRev. July 4, 2007)

Breach of Contract/Warranty (06)
Breach of Rental/Lease
Contract (not unlawful detainer
or wrongful eviction)
ContracUWarranty Breach-Seller
Plaintiff (not fraud or negligence)
Negligent Breach of Contract/
Warranty
Other Breach of Contract/Warranty

Collections (e.g., money owed, open
book accounts) (09)

Collection Case—Seller Plaintiff
Other Promissory Note/Collections
Case

Insurance Coverage (not provisionally
complex) (18)

Auto Subrogation
Other Coverage

Other Contract (37)
Contractual Fraud
Other Contract Dispute

Roal Property

Eminent Domain/Inverse
Condemnation (14)

Wrongful Eviction (33)

Other Real Property (e.g., quiet title) (26)
Writ of Possession of Real Proparty
Mortgage Foreclosure
Quiet Title .

Other Real Property (not eminent
domain, fandlord/tenant, or
foreclosure)

Unlawful Detalner

Commercial (31)

Residential (32)

Drugs (38) (if the case involves illegal

drugs, check this item; otherwise,

report as Commercial or Residential}
Judicial Review

Asset Forfeiture (05)

Petition Re: Arbitration Award (11)

Writ of Mandate (02)
Writ-Administrative Mandamus
Writ-Mandamus on Limited Court

Case Matter
Writ-Other Limited Court Case
Review

Other Judicial Review (39)

Review of Health Officer Order

Notice of Appeal-_abor
Commissioner Appeals

CIVIL CASE COVER SHEET

 

Rules of Court Rules 3.400-3.403)

AntitrusUTrade Regulation (03)

Construction Defect (10)

Claims involving Mass Tort (40)

Securities Litigation (28)

Environmental/T oxic Tort (30)

Insurance Coverage Claims ”
(arising from provisionally complex
case type listed above) (41)

Enforcement of Judgment

Enforcement of Judgment (20)

Abstract of Judgment (Out of
County)

Confession of Judgment (non-
domestic relations)

Sister State Judgment

Administrative Agency Award
(not unpaid taxes)

Petition/Certification of Entry of
Judgment on Unpaid Taxes

Other Enforcement of Judgment

Case

Miscellaneous Civil Complaint

RICO (27)
Other Compiaint (not specified
above) (42)
Declaratory Relief Only
injunctive Relief Only (non-
harassment)
Mechanics Lien
Other Commercial Complaint
Case (non-tort/non-complex)
Other Civil Complaint
(non-tortinon-complex)

Miscellaneous Civil Petition

Partnership and Corporate
Govemance (21)
Other Petition (not specified
above) (43)
Civil Harassment
Workplace Violence
Elder/Dependent Adult
Abuse
Election Contest
Petition for Name Change
Petition for Relief From Late
Claim
Other Civil Petition

Page 2 of 2

 

 
